Case 2:18-cv-00134-Z-BR Document14 Filed 07/28/20 Pagelof3 PagelD 122

 

U.S. DISTRICT COURT

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION JUL 28 2000

 

 

 

CLERK, U.S. DISTRICT COURT

 

 

 

RICHARD CHARLES CUNNINGHAM, JR., § By 4 A
§ “CU Deputy
Petitioner, §
§
v. § 2:18-CV-134-Z
§
UNITED STATES OF AMERICA, §
§
Respondent. §

ORDER OVERRULING OBJECTIONS,
ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION,
DENYING MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE

On June 17, 2020, the United States Magistrate Judge (the “Magistrate Judge”) entered
findings and conclusions (ECF No. 12) on the “Motion Under 28 U.S.C. § 2255 to Vacate, Set
Aside, or Correct Sentence” (“Motion to Vacate”) (ECF No. 2) filed by Petitioner Richard Charles
Cunningham, Jr. (“Petitioner”) on July 17, 2018. The Magistrate Judge RECOMMENDS that
Petitioner’s Motion to Vacate be DENIED. On July 15, 2020, Petitioner filed objections (ECF No.
13) to the Magistrate Judge’s findings, conclusions, and recommendation (the “FCR”).

Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days after being served with
a copy of the recommended disposition [of a case], a party may serve and file specific written
objections to the [magistrate judge’s] proposed findings and recommendations.” Hence, the
statutory deadline for Petitioner to file his objections was July 1, 2020. Petitioner filed his

objections 14 days past the statutory deadline on July 15, 2020. Even taking into account the

additional 7 days beyond the statutory deadline that this Division has typically permitted for parties
Case 2:18-cv-00134-Z-BR Document 14 Filed 07/28/20 Page 2of3 PagelD 123

in prison, Petitioner’s objections were still untimely filed. Accordingly, the Court reviews the FCR
only for clear error. See FED. R. Civ. P. 72 advisory committee note to 1983 amendment.

After making an independent review of the pleadings, files, and records in this case, the
Magistrate Judge’s FCR, and Petitioner’s objections, the Court concludes that the findings and
conclusions are correct. All of Petitioner’s objections either misunderstand the FCR’s analysis and
the relevant law, make further unsupported claims, or both.! Consequently, it is hereby ORDERED
that the Magistrate Judge’s FCR is ADOPTED and that Petitioner’s Motion to Vacate (ECF No.
2) is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District
Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner
has failed to make “a substantial showing of the denial of a constitutional right.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000). The Court ADOPTS and incorporates by reference the
Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of its
finding that Petitioner has failed to show (1) that reasonable jurists would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Jd.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See

FED. R. App. P. 24(a)(3).

 

1 For example, regarding his actual innocence claim, Petitioner appears to claim that “he would have subjected the
government to a meaningful adversarial testing” “[h]ad [he] known there were two insurance protections.” ECF No.
13 at 5. However, the number of insurers is irrelevant to this case. As the Magistrate Judge correctly noted, the fact
that the Education Credit Union that Petitioner robbed was insured by the National Credit Union Administration is
sufficient to rebut his claim that he is actually innocent of an offense under 18 U.S.C. § 2113(a). Whether the Education
Credit Union had other insurers for other purposes does not affect this analysis and conclusion.

2
 

Case 2:18-cv-00134-Z-BR Document 14 Filed 07/28/20 Page 3of3 PagelD 124

SO ORDERED.

July 24 2020. ig mn ——

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
